DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 11-13, 15-18, and 20 are pending. 

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 11 and 16 have been considered but are moot because the new ground of rejection was made necessitated by amendments.

Claim Objections
Claim 20 is objected to because of the following informalities. 
Re Claim 20, “the the first IMD” has a typographical error.  
Re Claims 11 and 16, “a first implantable medical” is missing a word “device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 16, the limitation “the controller of the second IMD” in line 12 is indefinite, because there is insufficient antecedent basis for this limitation in the claim.
	Indefiniteness of independent claim render the dependent claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heggs et al. (US 4,905,697) in view of Alt et al. (US 6,096,061), hereinafter “Alt”, and Strandberg (EP 0317986). 
Re Claims 11 and 12, Heggs discloses an implantable system configured to be implanted in a patient, comprising: 

a motion sensor configured to produced one or more outputs indicative of activity when the motion sensor is activated (col. 4, motion sensor 110 in fig. 1); 
a pulse generator configured to produce pulses that are used to pace a patient's heart (col. 9, fig. 1, pulse generator 113); 
a controller communicatively coupled to the temperature sensor, the motion sensor, and the pulse generator (col. 9, fig. 1, control circuit 112); and 
a power supply configured to supply power to the controller and other components of the implantable system when they are activated (col. 9, power supply); 
the controller configured to 
initially detect an onset of patient activity based on at least one of the one or more outputs of the temperature sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate, wherein the controller is configured to initially detect the onset of patient activity, based on at least one of the one or more outputs of the temperature sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time (col. 2, the temperature sensor is placed in the right ventricle of the patient’s heart, the temperature therein indicating the relative activity level of the patient. Responsive to the nonambient temperature, the control circuit produces a rate control signal indicative of a predetermined stimulation rate for a predetermined time period when the relationship reaches a predetermined threshold. Temperature sensor detects onset of activity or exercise. As a result, the pacemaker elevates the stimulation rate from a resting to an interim rate which provides sufficient cardiac output to meet the demands of the elevated activity level.) ; 
The pacemaker further includes a motion sensor for sensing the motion of the patient’s body, the control circuit being further responsive to the sensed motion for terminating the predetermined time period when the motion during the time period is less than a predetermined level; col. 10, When an interim stimulation rate is indicated for brief or mild activity, pacemaker 100 stimulates the heart for an interim time period . The activity or motion level of the patient during this period is sensed by the motion sensor and compared with a predetermined level to verify that the interim rate is in fact required by the patient. When the interim rate is not justified by the actual activity level of the patient, the interim time period is terminated, and the stimulation rate of the pacer is returned to the resting rate – this disclosure indicates that motion sensor is activated when the control circuit enters “the predetermined time period” in response to temperature detecting onset of activity or exercise. The motion sensor confirm the detection of the onset of patient activity if the motion is above the predetermined level and reject if the motion is below the predetermined level; col. 4, line 48 – col. 5); and 
cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the at least one of the one or more outputs of the motion sensor (col. 5, During this interim time period, the activity level of the patient’s body sensed by motion sensor 110 is compared with a predetermined activity level. When the sensed activity level is less than the predetermined activity level, a control circuit 112 of the pacemaker terminates the interim time period which causes the pacemaker to incrementally change the stimulation rate of the heart to the resting rate);  
Heggs is silent regarding the controller configured to 

selectively activate and use at least one of the one or more outputs of the temperature sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the motion sensor; and 
cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the temperature sensor; 
wherein the temperature sensor is kept in a low power mode when not selectively activated by the controller to confirm or reject the detection of the onset of patient activity, as initially detected based on at least one of the one or more outputs of the motion sensor, 
wherein the controller is configured to periodically activate the motion sensor and to maintain the temperature sensor in the low power mode until an initial detection of an onset of patient activity is detected based on at least one of the one or more outputs of the motion sensor, 
wherein the controller is configured to initially detect an onset of patient activity, based on at least one of the one or more outputs of the motion sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time
Heggs is also silent regarding the power supply being a battery. 
However, Alt discloses an implantable system configured to be implanted in a patient (col. 4, line 15, implantable defibrillator 10), comprising: 
a temperature sensor configured to produce one or more outputs indicative of blood temperature when the temperature sensor is activated (col. 4, lines 58-67, complementary sensor 14, such as a central venous blood temperature sensor in the form of a thermistor, used to confirm or contest the accuracy of information derived from the activity sensor (accelerometer)); 

a pulse generator configured to produce pulses that are used to pace a patient's heart (col. 4, lines 29-34, a cardiac pacing section 13 with associated pulse generator 15 and a cardioverting and defibrillating section 18 with associated shock waveform generator 20 ; 
a controller communicatively coupled to the temperature sensor, the motion sensor, and the pulse generator (col. 4, lines 36-41, a microprocessor 22 and associated memory 23 and logic 24 which cooperate with each other and with the various therapy function sections to achieve programming, deliver and implement instructions and program information, and maintain compatibility between the functional components of the device; col. 4, line 56, signal processing circuitry 31 for processing signals indicative of the current status of physical activity or exercise (or rest) of the patient.); and 
a battery configured to supply power to the controller and other components of the implantable system when they are activated (col. 4, lines 44-48, battery section 27 has one or more conventional batteries adequate to supply electrical power to the various sections and components so that they may perform their respective functions in the device); 
the controller configured to 
initially detect an onset of patient activity based on at least one of the one or more outputs of the motion sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate, wherein the controller is configured to initially detect an onset of patient activity, based on at least one of the one or more outputs of the motion sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time (col. 4, line 54 – col. 6, line 62; col. 9, lines 25-30, An initial activity threshold may be selected according to the particular patient and the type of accelerometer employed. If the above processing calculation exceeds a first threshold, a logic circuit (not shown) initiates a predetermined increase in the pacing rate, to a 
selectively activate and use at least one of the one or more outputs of the temperature sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the motion sensor (col. 4, lines 58-67, complementary sensor 14, such as a central venous blood temperature sensor in the form of a thermistor, used to confirm or contest the accuracy of information derived from the activity sensor (accelerometer); col. 8, lines 30-35). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heggs, by switching the functions of the motor sensor and the temperature sensor such that the controller is configured to use the motor sensor for initial detection of an onset of patient activity and increase in pacing rate from a base rate to an increased rate and to use the temperature sensor to confirm or reject the initial detection of the onset of patient activity and to cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the temperature sensor, wherein the controller is configured to initially detect the onset of patient activity, based on at least one of the one or more outputs of the motion sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time, as taught by Alt, for the purpose of achieving fast response and reliable pacing through accelerometer-based activity pacemaker (col. 6, line 40-48) and avoiding prolonged false triggers using temperature sensor since blood temperature responds more slowly to the onset of exercise than a pure activity sensor but can be more specific as to the metabolic level of exercise (Alt, col. 8, lines 30-35). Additionally, it would have been obvious to one of ordinary skill in the art, to modify Heggs, by adding a battery as the power supply configured to supply power to the controller and other components of the implantable system when they are activated, as taught by Alt, because such a modification would have been obvious to try and since there are a finite number of identified, 
Heggs as modified by Alt discloses the claimed steps of adjusting the pacing rate using the data from the motion sensor and the temperature sensor as claimed mapped above. 
Heggs and Alt discloses that the motion sensor and the temperature sensor are disposed in or on a single device (Heggs, fig. 1; Alt, fig. 1).
Heggs and Alt are silent regarding the motion sensor and the temperature sensor disposed in two separate implantable medical devices with separate batteries and controllers, where the initial detection of the onset of patient activity determined by the IMD with the motion sensor is communicated with the IMD with the temperature sensor and the pulse generator. 
However, Strandberg discloses an implantable system (fig. 1) comprising a first implantable medical device (col. 3, line 17, pacer capsule 1), a first sensor unit 6 configured to measure body temperature, and a second IMD with a motion sensor (col. 3, lines 15-25, a second sensor unit 7 configured to measure body motion; col. 3, line 22, a second sensor unit 7 is implanted beneath the skin of one of the patient’s thighs). Strandberg discloses that the first IMD and the second IMD configured to communicate with one another (col. 4, lines 13-20, signal transfer is preferably two-way between the pacer capsule 1 and the sensor units). The first IMD includes a pulse generator, a battery, and a controller (cols. 3 and 4, pulse generator 8, stimulation rate controlling unit 9, transmitting unit 27; the disclosed pacer capsule inherently has a battery or it would be obvious to include one based on the disclosure on col. 4, lines 45-46). The second IMD includes a motion sensor, a battery, and a controller (col. 3, a body activity sensor 20 which measures body motion, processing and transmitting unit 21; col. 4, lines 41-50, a power source 31 (e.g., battery) disclosed to be part of a sensor unit). 

Re Claims 16 and 17, Claims 16 and 17 are rejected under substantially the same basis as claims 11 and 12. 
Re Claim 13, Heggs discloses that the controller is configured to cause the pulse generator to further increase the pacing rate from the increased rate to a further increased rate in response to the controller detecting continued patient activity based on at least one of the one or more outputs of the temperature sensor (fig. 2, fig. 3, col. 6, line 29 – col. 7, line 10).  
Re Claim 18, Heggs discloses causing the pulse generator to maintain the increased pacing rate, or further increase the pacing rate from the increased rate to a further increased rate, in response to detecting continued patient activity based on at least one of the one or more outputs of the temperature sensor (fig. 2, fig. 3, col. 6, line 29 – col. 7, line 10).  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heggs et al. (US 4,905,697) as modified by Alt et al. (US 6,096,061), hereinafter “Alt”, and Strandberg (EP 0317986), and further in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claim 15, Heggs discloses the claimed invention substantially as set forth in claim 11. 
	Heggs discloses thermistor 109 positioned in the right ventricle 103 of heart (col. 4, line 37-39). 
	Heggs discloses motion sensor 110 housed in the pacemaker 100 (fig. 1)
Heggs is silent regarding the first IMD being a leadless cardiac pacemaker that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart; each of the temperature sensor, the pulse generator, the controller, and the battery of the leadless cardiac pacemaker is disposed in the housing of the leadless cardiac pacemaker; and the leadless cardiac pacemaker further comprises at least two electrodes supported by the housing and used to deliver pulses, produced by the pulse generator, to a patient's heart.  
However, Hou discloses a first IMD being a leadless cardiac pacemaker (abstract, a leadless implantable medical device (LIMD)) that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart (para. [0127], LIMD configured to be within a single chamber of the heart; fig. 3C); each of the temperature sensor, the pulse generator, the controller, and the battery of the leadless cardiac pacemaker is disposed in the housing of the leadless cardiac pacemaker (fig. 8, para. [0127] discloses a housing 800 which contains battery 872, physiological sensor 870, pulse generator 822, programmable microcontroller 820, para. [0141] discloses that LIMD 800 can include one 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heggs as modified by Alt and Strandberg, by configuring the first IMD to be a leadless cardiac pacemaker that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart; each of the temperature sensor, the pulse generator, the controller, and the battery of the leadless cardiac pacemaker is disposed in the housing of the leadless cardiac pacemaker; and the leadless cardiac pacemaker further comprises at least two electrodes supported by the housing and used to deliver pulses, produced by the pulse generator, to a patient's heart, as taught by Hou, for the purpose of making the pacemaker compact with all the components housed in one structure and capable of pacing and sensing in the chamber of the heart where it is implanted and different chamber as well (para. [0011], [0016], The electrodes enable delivering stimulus and sensing in different chambers of the heart and thus provide physiological synchronization of myocardial contraction in multiple chambers). 
Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 15. 
 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn HuhExaminer, Art Unit 3792    

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792